--------------------------------------------------------------------------------


May 10, 2005


Christopher M. Franey
 


Dear Christopher:


On February 11, I wrote to you and set forth the terms of a separation agreement
that ViewSonic Corporation (the “Company”) was offering to you to aid in your
employment transition. After further discussion, you and the Company have agreed
to enter into a legally binding severance agreement (“Agreement”) on the
following terms:


1.    Separation.  You were relieved of all duties and responsibilities as
President, ViewSonic Americas on February 11, 2005. Since that date, the Company
has voluntarily continued to pay your base salary and provide benefits (other
than performance and incentive compensation) while we negotiated the terms of
this Agreement. In light of the twenty-one and seven day periods (described in
Section 13 below) afforded you to consider and revoke your acceptance of this
Agreement, your employment with the Company will terminate on April 30, 2005
(“Termination Date.”) You will continue to receive your base salary and accrue
all benefits (other than performance and incentive compensation) until the
Termination Date.


2.    Severance Pay and Benefits.  If you sign and do not revoke this Agreement
within the time afforded you to do so, and you comply with all of your
obligations herein, the Company will provide you with the following severance
pay and benefits:


(a)    Lump Sum Severance Payment:  On the later of your Termination Date or the
Effective Date of this Agreement as defined in Section 13 below, the Company
will pay you the gross amount of One Hundred Ninety Three Thousand Eight Hundred
Seventy-Four Dollars and Twelve Cents ($198,874.12) which after appropriate
withholding and payroll deductions yields a net amount of One Hundred
Thirty-Nine Thousand Three Hundred Twenty-Four Dollars and Fifty-Five Cents
($139,324.55), which is equal to your current base salary for the period from
May 1, 2005, to January 10, 2006.


(b)    Performance/Incentive Bonus.  As of February 11, 2005, you are not
eligible to participate in any performance and/or incentive bonus programs.


(c)    Benefits.  Your eligibility for all benefits, including but not limited
to PTO, health, life, and disability insurance, 40lk, and stock option vesting,
shall end on your Termination Date.
 

--------------------------------------------------------------------------------




(d)    Letter of Recommendation:  The Company will provide you with a letter of
recommendation signed by James Chu describing your continuous years of service.


(e)    Income Tax Matters:  You and the Company will abide by the terms
previously agreed upon to resolve all issues concerning the reporting and
payment of income taxes, penalties, interest, and related liabilities in the
United States and United Kingdom. The Company shall defend, indemnify and hold
you harmless in accordance with those terms, provided you fulfill your
obligations including, but not limited to, cooperating in good faith with the
Company and its attorneys and accountants, providing necessary information, and
executing additional documents as necessary or appropriate to carry out the
terms previously agreed upon. The term “previously agreed upon” as used herein
does not require the payment of any monies by you, whether for taxes, interest,
or penalties, to the United States, the United Kingdom, or the Company.


(f)    Outplacement Assistance:  The Company will provide you with outplacement
assistance at the Company’s expense through its provider Right Management.


3.    Accrued Salary and Paid Time Off.  On the Termination Date, the Company
will pay you all accrued salary, and all accrued and unused Paid Time Off earned
through the Termination Date, subject to standard payroll deductions and
withholdings. You are entitled to payment for accrued and unused PTO regardless
of whether you sign this Agreement.


4.    Health Insurance After the Termination Date.  To the extent provided by
the federal COBRA law or, if applicable, state insurance laws, and by the
Company’s current group health insurance policies, you will be eligible to
continue your group health insurance benefits at your own expense after the
Termination Date.


5.    No Other Compensation or Benefits Thereafter.  You acknowledge that except
as expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits (including, but not limited to, long term
disability, short term disability or life insurance) after the Termination Date.


6.    Expense Reimbursements.  Prior to your signing this Agreement, the Company
will have paid you the sum of Fourteen Thousand Five Hundred Forty Two Dollars
and Thirty One Cents ($14,542.31) as the final payment toward your relocation
expenses. You acknowledge that the Company has fully reimbursed you for all
business expenses for which are entitled to reimbursement under Company policy
or by agreement including, but not limited to, relocation and temporary housing
expenses, and that, except as otherwise expressly provided herein, the Company
shall have no further obligation to pay or reimburse you for any other expenses
in connection with your employment.
 
Page 2 of 5

--------------------------------------------------------------------------------



7.    Return of Company Property.  You represent that you have made a diligent
search and have already returned to the Company all Company documents (in
electronic, paper or any other form as well as all copies thereof) and other
Company property that you have had in your possession at any time, including,
but not limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property including, but not limited to, computers, credit cards, entry
cards, identification badges and keys; and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). You agree to make a diligent search for all
such Company property. If you have used any personal computer, server, or e-mail
system to receive, store, review, prepare or transmit any Company confidential
or proprietary data, materials or information, you agree to provide the Company
with a computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems;
and you agree to provide the Company access to your system as requested to
verify that the necessary copying and/or deletion is done. You agree that, after
the Termination Date, you will neither use nor possess Company property.


8.    Proprietary Information Obligations.  You acknowledge your continuing
obligations under your Employee Confidentiality and Invention Assignment
Agreement, which you entered into when you began your employment with ViewSonic.


9.    Confidentiality.  The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose or discuss the terms of this Agreement to any current or former
Company employee. Moreover, you agree that all negotiations and discussions
regarding this Agreement are confidential settlement discussions and shall be
treated as such for evidentiary purposes.


10.    Nondisparagement.  You agree not to disparage the Company, and its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to it or them, or to its or their business, business reputation or
personal reputation; provided that you shall respond accurately and fully to any
question, inquiry or request for information when required by legal process. You
further agree that any breach of this provision on your part shall be considered
a material breach of this Agreement and therefore shall excuse ViewSonic’s
further performance under this Agreement in addition to any other remedies that
may be available to Viewsonic. You agree that this liquidated damages provision
is reasonable under the circumstances existing at the time this Agreement is
made. The Company likewise agrees that its management shall not disparage you in
any manner likely to be harmful to your future employment, business reputation,
or personal reputation, provided you refer all inquiries about you to the
attention of Tim Ashcroft and respond accurately and fully to any question,
inquiry, or request for information when required by legal process.


11.    No Workers’ Compensation Claims.  You acknowledge and agree that you have
not filed any claims for workers’ compensation, short-term disability, or
long-term disability nor are you aware of any medical condition that could give
rise to such a claim.
 
Page 3 of 5

--------------------------------------------------------------------------------



12.    Release by You.  In exchange for the severance pay and benefits to be
provided under this Agreement. and other consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent or subsidiary
entities, insurers, affiliates and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions prior to or on the date you sign
this Agreement. This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to your employment with the Company
or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), or the California Fair
Employment and Housing Act (as amended)(“FEHA”).


13.    ADEA Waiver.  You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights and claims concerning age
discrimination you may have under the ADEA and FEHA, and that the consideration
given for the foregoing waiver is in addition to anything of value to which you
were already entitled. You have been advised by this writing, as required by the
ADEA, that: (a) your waiver and release do not apply to any claims that may
arise after the Effective Date of this Agreement; (b) you should consult with an
attorney prior to executing this release; (c) you have twenty-one (21) days from
receipt of this letter within which to consider this release (although you may
choose to voluntarily execute this release earlier); (d) you have seven (7) days
following the execution of this release to revoke the Agreement by notifying the
Company in writing; and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed both by you and by the Company
and not revoked by you (“Effective Date”).


14.    Section 1542 Waiver.  In granting the release herein, which may include
claims that are unknown at present, the parties acknowledge that they have read
and understand Section 1542 of the California Civil Code: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor.” The parties hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to the release of any
unknown or unsuspected claims herein.


15.     Partial Release By Company.  In consideration for your fulfilling your
obligations under this Agreement, the Company hereby releases you from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions prior to or
on the date you sign this Agreement, except that this release shall not extend
to: (1) claims based on willful or fraudulent acts or omissions by you; (2)
claims that may arise after this Agreement is executed; and (3) claims arising
at any time out of your obligations to protect the Company’s proprietary
information. You represent that you have disclosed to the Company all the facts
and circumstances surrounding any claims of which you have actual or
constructive knowledge that any third party may assert against the Company based
on your acts or omissions.
 
Page 4 of 5

--------------------------------------------------------------------------------



16    Miscellaneous.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties, representations
or prior agreements with the Company. This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within California.


If this Agreement is acceptable to you, please sign below and return the
original to me.


I wish you good luck in your future endeavors.


Sincerely,


ViewSonic Corporation






By: /s/ Tim Ashcroft                                                      
  Tim Ashcroft, Vice President Corporate HR




Accepted and Agreed:




/s/ Christopher M. Franey                                             
Christopher M. Franey


Date:  May 2, 2005                                                         
 
Page 5 of 5

--------------------------------------------------------------------------------